Citation Nr: 1808823	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO. 14-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and depression, not otherwise specified (NOS).

2. Entitlement to service connection for chronic diarrhea, to include as due to an undiagnosed illness and/or service-connected hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2017, the Veteran failed to appear, without explanation, for a Board hearing. There is no indication in the record that he did not receive notification of the hearing and he has not requested that the hearing be rescheduled. Therefore, his request for a hearing is considered withdrawn. See C.F.R. §20.702(d) (2017).

The Board has modified the Veteran's claims, as indicated on the preceding page, to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Post-service treatment records reflect multiple psychiatric diagnoses. In May 2007, the Veteran was diagnosed with MDD related to his medical condition - specifically, factor V Leiden deficiency, cardiomyopathy heart failure, and pulmonary emboli. See VA mental health admission evaluation note. In June 2011, the Veteran was diagnosed with depression, NOS. See VA mental health nurse practitioner note. At the time, the Veteran related his depression to family and work issues as well as to having been the victim of burglary and theft. See also March 2007 VA nurse practitioner outpatient note (relating the Veteran's depression to social stress, including divorce, job loss, health concerns, and financial instability).

The Veteran presented to the VA for work-up of chronic diarrhea in April 1998. The VA treatment provider provided an assessment of chronic diarrhea "probably with GERD." VA medical progress note.

In his July 2012 notice of disagreement (NOD), the Veteran indicated that in July 1988, he was attached to the USS Halyburton in the Persian Gulf and was on aircraft watch as part of a surface-to-air missile team ("Stringer") when another ship in the area, the USS Vincennes, shot down an Iranian passenger aircraft killing all on board. The Veteran stated that he has nightmares about the plane and its passengers. He also reported that he became homeless and suicidal during the development of his claim and, as a result, did not receive or "could not deal" with the letters he received from VA in regard to his claim. July 2012 NOD.

Service treatment records (STRs) reflect that the Veteran served on the USS Halyburton in June 1988. In addition, the command history of the USS Halyburton associated with the claims folder reflects that the vessel was on patrol in the Persian Gulf in July 1988. A Washington Post article associated with the claims folder also reflects that the USS Vincennes downed an Iranian civilian jetliner over the Persian Gulf in July 1988.

The Board finds, first, that there is competent and credible evidence of an in-service incident. Specifically, the command history of the USS Halyburton confirms that the ship was on patrol in the Persian Gulf when the July 1988 incident occurred. Further, the Veteran's STRs confirm that he was on the USS Halyburton around that time the July 1988 incident occurred. He has also reported experiencing nightmares regarding the downing of the airliner and its passengers. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).

Simultaneously, however, the Board notes that the Veteran's psychiatric diagnoses of record have been linked to nonservice-related issues. Over a span of several years, the Veteran has related his depression to family, work, and other nonservice-related issues as well as to nonservice-connected medical conditions. The Veteran's STRs are also silent with respect to psychiatric symptoms related to the July 1988 downing of the Iranian civilian jetliner or to the fate of its passengers. The only psychiatric symptoms reported in service relate to a history of alcohol abuse that predates service. See September 1992 health record entry and counselor assessment and recommendation note. Therefore, the Board finds that there is insufficient information of record information to make a decision on the claim of service connection for an acquired psychiatric disorder. Accordingly, a VA examination regarding the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, MDD, and depression, NOS, is warranted. See McLendon, 20 Vet. App. at 83.




Chronic Diarrhea

According to STRs, the Veteran was diagnosed with gastritis in October 1988 after the Veteran complained of experiencing diarrhea for 2 days.

The Veteran underwent a VA medical examination in February 2002. He reported that he has had chronic diarrhea since 1997 and that he goes to the bathroom 8 to 10 times per day. The examiner stated that it is difficult to say from the Veteran's history whether he had any diarrhea symptoms while he was in service and that it "sounds like" his claimed condition began soon after he separated from service. See February 2002 Compensation and Pension Examination Note. An imaging study revealed mild gastritis and some spasm of the gastric antrum and irritable duodenal bulb. The examiner diagnosed the Veteran with chronic diarrhea, possibly functional. However, the examiner stated that he could not rule out irritable bowel syndrome (IBS) or an organic etiology and found that the Veteran's diarrhea "may not be service-connected." Id.

In April 2002, the Veteran was discharged from a private medical facility with a diagnosis of chronic diarrhea of unknown etiology. See M.C. hospital discharge summary. The private treatment provider indicated that the Veteran's diabetes may possibly be due to secondary gain, i.e., external and incidental advantage derived from an illness, such as rest, gifts, personal attention, release from responsibility, and disability benefits. See Dorland's Illustrated Medical Dictionary 747 (30th ed. 2003). A list of the Veteran's active medical problems at the time included unspecified gastritis and gastroduodenitis. See April 2002 VA confidential summary.

A VA examination in regard to the Veteran's chronic diarrhea took place in May 2011. The examiner noted a single entry in the Veteran's STRs in October 1988 regarding diarrhea and a diagnosis of gastritis. The examiner also noted complaints of diarrhea in March 1998 and April 1998. However, the examiner indicated that there was a large gap in the medical record, from 1998 to 2011, devoid of reports of diarrhea. During the examination, the Veteran reported that he had had diarrhea since service occurring up to 5 times a day. A physical examination revealed normal anus, no hemorrhoids, no dermatitis, stool brown, and normal bowel sounds. Blood test results were negative. The examiner diagnosed the Veteran with functional diarrhea less likely than not related to service or the Veteran's service-connected GERD or gastrointestinal treatment. The examiner reasoned that diarrhea was related to spontaneous onset bowel function and is age and diet-related. Further, the examiner stated that the onset and chronicity of diarrhea could not be stated absent any medical evidence since 1998.

Upon review of the record, the Board finds that the May 2011 VA examination is inadequate. The examiner indicated that there are no reports of diarrhea from 1998 to 2011. In doing so, the examiner disregarded the February 2002 VA examination and April 2002 VA and private treatment records, which clearly indicate diagnoses and continued complains of chronic diarrhea and gastritis. Therefore, the conclusion reached in the May 2011 VA examination is not based on a full and accurate reading of the medical record. Further, the examiner did not provide a sufficient rationale for discounting the Veteran's service-connected GERD as relating to or causing the Veteran's chronic diarrhea. In this regard, the Board draws attention to the April 1998 assessment of chronic diarrhea with GERD. Accordingly, a remand is necessary to afford the Veteran a new VA examination regarding the nature and etiology of his chronic diarrhea.

Lastly, the Board acknowledges the Veteran's February 2012 NOD in which he indicated that his diarrhea was not incurred during the Persian Gulf War period as he initially claimed and requested that his claim be considered on a direct service connection basis. Indeed, while the record reflects service in the Persian Gulf in 1988, it does not reflect service there or elsewhere in Southwest Asia during the Persian Gulf War period. See 38 C.F.R. § 3.2. Accordingly, in affording the medical opinion, the examiner need not determine whether the Veteran's chronic diarrhea is caused by or related to service in Southwest Asia Theater of Operations during the Persian Gulf War.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding VA or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD, MDD, and depression, NOS. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner must identify all psychiatric diagnoses present during the appeal period (i.e., since January 2011) and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is caused or aggravated by the Veteran's active service, including the July 1988 downing of an Iranian civilian jetliner over the Persian Gulf. The Board notes that it has conceded that the Veteran served in the Persian Gulf when the July 1988 incident took place.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. In addition to the above, afford the Veteran a VA examination to determine the nature and etiology of his chronic diarrhea, to include as due to service-connected hiatal hernia with GERD. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic diarrhea is caused or aggravated by the Veteran's active service, including service-connected hiatal hernia with GERD. The Board draws the examiner's attention to the June 1988 STR health record entry diagnosing the Veteran with gastritis and the April 1998 VA medical progress note diagnosing him with chronic diarrhea with GERD. 

The examiner is also reminded that the May 2011 VA examination's determination that there are no reports of diarrhea from 1998 to 2011 is erroneous as evidenced by the February 2002 VA examination report, April 2002 VA confidential summary, April 2002 M.C. hospital discharge summary, and April 2002 M.C. hospital consultation note, which reflect diagnoses of chronic diarrhea and gastritis.

Additionally, the examiner must specifically address the indication in the February 2002 VA examination that IBS could not be ruled out as a diagnosis for the Veteran's diarrhea. If the examiner determines that the Veteran's diarrhea is due to IBS, he or she must also determine whether the IBS is at least as likely as not caused or aggravated by the Veteran's active service, including service-connected hiatal hernia with GERD.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so. In this regard, the examiner must specifically address the Veteran's report that he has experienced chronic diarrhea since service.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and depression, NOS; and for chronic diarrhea, to include as due to an undiagnosed illness and service-connected hiatal hernia with GERD. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



